DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1. The amendment filed 4/19/21 has been entered.
2. Claims 1-20 remain pending within the application.
3. The amendment filed 4/19/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723.
Regarding claim 1, Sandler discloses a method for presenting setting and notification information in a user device, the method comprising: 
arranging, by one or more processors based upon a display configuration for a display apparatus of the user device, a group of settings for presentation in a first region of a user interface, the group of 
arranging, by the one or more processors, a user notification area for presentation in a second region of the user interface aligned with and not overlapping the first region (Sandler, para [0020-21], fig 1 element 18a notification panel represents a second region); 
identifying a received user notification (Sandler, para [0020-21], identifies new email via an email application);
adding the received user notification to the user notification area (Sandler, para [0020-21], generates an envelope icon);  and 
configuring the user interface for display on the display apparatus (Sandler, para [0020], displays icons on bar).
Sandler does not disclose:
upon selection of a given setting in the group of selectable settings, expanding, by one or more processors, the given setting into a panel having a plurality of sections, wherein one of the plurality of sections of the panel includes a description of the given setting, and at least one other section of the panel includes a selectable option two options for modifying the a-given setting.
Bowden discloses:
upon selection of a given setting in the group of selectable settings, expanding, by one or more processors, the given setting into a panel having a plurality of sections, wherein one of the plurality of sections of the panel includes a description of the given setting, and at least one other section of the panel includes a selectable option for modifying the a-given setting (Bowden, col 6, rows 1-9, with regards to fig 3 and 4, when user selects to expand settings for ‘strokes’ 210, as shown in fig 3, an extended panel is displayed, element 310 of fig 4. The expanded menu shows a plurality of descriptions 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to include additional settings within a settings menu for selection.  The motivation for doing so would have been navigation of this type of menu system allowing a user to select a particular menu option in a multilevel menu structure (Bowden, col 2, rows 62-67).
Sandler in view of Bowden does not disclose:
wherein a size of the first region and a size of the second region are each variable in accordance with a number of notifications in the notification area.
Pool discloses:
wherein a size of the first region and a size of the second region are each variable in accordance with a number of items in an area (Pool, para [0093-95], with reference to figures 4a and 4b, item C1.1.1 and C1.1.2 are added to area C1. As shown fig 4b, when they are added, the area for C1 increases and the area for C3 is reduced).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to have 2 displayed regions be modified based on the contents of the region.  The motivation for doing so would have been to provide a user with more information about a topic they indicate they are interested in (Pool, para [0008]).

Regarding claim 2, Sandler in view of Bowden in further view of Pool disclose the method of claim 1.  Sandler additionally discloses wherein the first region and the second region are disposed along 

Regarding claim 3, Sandler in view of Bowden in further view of Pool disclose the method of claim 2.  Pool additionally discloses wherein a gap region is disposed between the first region and the second region along the sidebar element of the user interface (Pool, para [0093-95], with reference to figures 4a and 4b, region C2 represents a region between C1 and C3).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to have 2 displayed regions be modified based on the contents of the region.  The motivation for doing so would have been to provide a user with more information about a topic they indicate they are interested in (Pool, para [0008]).

Regarding claim 4, Sandler in view of Bowden in further view of Pool disclose the method of claim 3.  Pool additionally discloses further comprising varying a size of the gap region based on the number of notifications in the notification area (Pool, para [0093-95], with reference to figures 4a and 4b, C2 is minimized similarly to C3).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to have 2 displayed regions be modified based on the contents of the region.  The motivation for doing so would have been to provide a user with more information about a topic they indicate they are interested in (Pool, para [0008]).

claim 5, Sandler in view of Bowden in further view of Pool disclose the method of claim 1.  Pool additionally discloses wherein the size of at least the second region is variable using an accordion-type effect (Pool, para [0093-95], with reference to figures 4a and 4b, C2 is minimized)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to have 2 displayed regions be modified based on the contents of the region.  The motivation for doing so would have been to provide a user with more information about a topic they indicate they are interested in (Pool, para [0008]).

Regarding claim 6, Sandler in view of Bowden in further view of Pool discloses the method of claim 1. 
Bowden additionally modifies Sandler by disclosing wherein at least a subset of the group of settings are collapsible from a detailed mode to a summary mode (Bowden, col 5, rows 54-67, with regards to fig 4 element 320, contraction icon minimizes menu).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to include additional settings within a settings menu for selection.  The motivation for doing so would have been navigation of this type of menu system allowing a user to select a particular menu option in a multilevel menu structure (Bowden, col 2, rows 62-67).

Regarding claim 12, Sandler discloses a user device, comprising: 
a display module including a display interface configured to drive a display apparatus of the user device to present graphical and other information to a user (Sandler, para [0039], output device includes display); 

one or more processors operatively coupled to the display module and the user interface module, the one or more processors being configured to: 
arrange, based upon a display configuration for a display apparatus of the user device, a group of settings for presentation in a first region of the user interface, the group of settings presenting a set of adjustable features for one or more of the settings in the group of settings (Sandler, para [0020-21], with reference to fig 1, settings displayed in information panel 18b. Settings are adjustable, see fig 1 turn airplane mode on/off); 
arrange a user notification area for presentation in a second region of the user interface aligned with and not overlapping the first region (Sandler, para [0020-21], fig 1 element 18a notification panel represents a second region); 
identify a received user notification (Sandler, para [0020-21], identifies new email via an email application);
add the received user notification to the user notification area (Sandler, para [0020-21], generates an envelope icon); and 
configure the user interface for display on the display apparatus (Sandler, para [0020], displays icons on bar).
Sandler does not disclose:
upon selection of a given setting in the group of selectable settings, expanding, by one or more processors, the given setting into a panel having a plurality of sections, wherein one of the plurality of sections of the panel includes a description of the given setting, and at least one other section of the panel includes a selectable option two options for modifying the a-given setting.

upon selection of a given setting in the group of selectable settings, expanding, by one or more processors, the given setting into a panel having a plurality of sections, wherein one of the plurality of sections of the panel includes a description of the given setting, and at least one other section of the panel includes a selectable option for modifying the a-given setting  (Bowden, col 6, rows 1-9, with regards to fig 3 and 4, when user selects to expand settings for ‘strokes’ 210, as shown in fig 3, an extended panel is displayed, element 310 of fig 4. The expanded menu shows a plurality of descriptions and corresponding options of ‘strokes’, such as ‘size’, ‘density’ and ‘chalk’. Each option allows for modifying the given setting).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to include additional settings within a settings menu for selection.  The motivation for doing so would have been navigation of this type of menu system allowing a user to select a particular menu option in a multilevel menu structure (Bowden, col 2, rows 62-67).
Sandler in view of Bowden does not disclose:
wherein a size of the first region and a size of the second region are each variable in accordance with a number of notifications in the notification area.
Pool discloses:
wherein a size of the first region and a size of the second region are each variable in accordance with a number of items in an area (Pool, para [0093-95], with reference to figures 4a and 4b, item C1.1.1 and C1.1.2 are added to area C1. As shown fig 4b, when they are added, the area for C1 increases and the area for C3 is reduced).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to have 2 displayed 

Regarding claim 13, Sandler in view of Bowden in further view of Pool disclose the user device of claim 12.  Sandler additionally discloses wherein the first region and the second region are disposed along a sidebar element of the user interface (Sandler, para [0021-22], fig 1, sidebar element represented by bar elements 16a and 16b elements are on and menus 18a and 18b are pulled from).

Regarding claim 14, Sandler in view of Bowden in further view of Pool disclose the user device of claim 13.  Pool additionally discloses wherein: a gap region is disposed between the first region and the second region along the sidebar element of the user interface, and the one or more processors are further configured to vary a size of the gap region based on the number of notifications in the notification area (Pool, para [0093-95], with reference to figures 4a and 4b, region C2 represents a region between C1 and C3. C2 is minimized similarly to C3).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to have 2 displayed regions be modified based on the contents of the region.  The motivation for doing so would have been to provide a user with more information about a topic they indicate they are interested in (Pool, para [0008]).

Regarding claim 15, Sandler in view of Bowden in further view of Pool discloses the user device of claim 12. Sandler in view of Bowden in further view of Pool does not disclose the limitations of claim 15.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to include additional settings within a settings menu for selection.  The motivation for doing so would have been navigation of this type of menu system allowing a user to select a particular menu option in a multilevel menu structure (Bowden, col 2, rows 62-67).

Regarding claim 20, Sandler discloses a non-transitory computer-readable recording medium having instructions stored thereon, the instructions, when executed by one or more processors, cause the one or more processors to perform a method for presenting setting and user notification information in a user device, the method comprising: -18-GOOGLE 3.OF-2048 CON 
arranging, based upon a display configuration for a display apparatus of the user device, a group of settings for presentation in a first region of a user interface, the group of settings presenting a set of adjustable features for one or more of the settings in the group of settings (Sandler, para [0020-21], with reference to fig 1, settings displayed in information panel 18b. Settings are adjustable, see fig 1 turn airplane mode on/off);  
arranging a user notification area for presentation in a second region of the user interface aligned with and not overlapping the first region (Sandler, para [0020-21], fig 1 element 18a notification panel represents a second region);  
identifying a received user notification (Sandler, para [0020-21], identifies new email via an email application);

configuring the user interface for display on the display apparatus (Sandler, para [0020], displays icons on bar).
Sandler does not disclose:
upon selection of a given setting in the group of selectable settings, expanding, by one or more processors, the given setting into a panel having a plurality of sections, wherein one of the plurality of sections of the panel includes a description of the given setting, and at least one other section of the panel includes a selectable option two options for modifying the a-given setting.
Bowden discloses:
upon selection of a given setting in the group of selectable settings, expanding, by one or more processors, the given setting into a panel having a plurality of sections, wherein one of the plurality of sections of the panel includes a description of the given setting, and at least one other section of the panel includes a selectable option for modifying the a-given setting  (Bowden, col 6, rows 1-9, with regards to fig 3 and 4, when user selects to expand settings for ‘strokes’ 210, as shown in fig 3, an extended panel is displayed, element 310 of fig 4. The expanded menu shows a plurality of descriptions and corresponding options of ‘strokes’, such as ‘size’, ‘density’ and ‘chalk’. Each option allows for modifying the given setting).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to include additional settings within a settings menu for selection.  The motivation for doing so would have been navigation of this type of menu system allowing a user to select a particular menu option in a multilevel menu structure (Bowden, col 2, rows 62-67).
Sandler in view of Bowden does not disclose:

Pool discloses:
wherein a size of the first region and a size of the second region are each variable in accordance with a number of items in an area (Pool, para [0093-95], with reference to figures 4a and 4b, item C1.1.1 and C1.1.2 are added to area C1. As shown fig 4b, when they are added, the area for C1 increases and the area for C3 is reduced).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the user interface of Sandler to have 2 displayed regions be modified based on the contents of the region.  The motivation for doing so would have been to provide a user with more information about a topic they indicate they are interested in (Pool, para [0008]).

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723, as modified by Zhang United States Patent Application Publication US 2012/0124523.
Regarding claim 7, Sandler in view of Bowden in further view of Pool in further view of Zhang discloses the method of claim 6. Zhang additionally discloses wherein one or more of the subset of setting are auto collapsible depending on a current activity associated with the user interface (Zhang, para [0030-32], shrinks expanded menus when a threshold amount of area the menus occupy is met when additional items are added).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of menus to include shrinking and 

Regarding claim 8, Sandler in view of Bowden in further view of Pool discloses the method of claim 1. Sandler in view of Bowden in further view of Pool does not disclose further comprising collapsing all notifications in the user notification to hide or minimize at least one notification according to one or more predetermined criteria.
Zhang discloses determining whether a set of icons exceeds a threshold amount; and
In response to determining that the set of icons exceeds a threshold amount, collapsing the set icons to hide or minimize at least one icon of the set according to one or more predetermined criteria (Zhang, para [0030-32], shrinks expanded menus when a threshold amount of area the menus occupy is met when additional items are added).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of menus to include shrinking and expanding menus based on the teachings of Zhang.  The motivation for doing so would have been minimizing the display of information so the user doesn’t have a poor user experience (Zhang, para [0004]).

Regarding claim 16, Sandler in view of Bowden in further view of Pool discloses the user device of claim 12. Sandler in view of Bowden in further view of Pool does not disclose further comprising collapsing all notifications in the user notification to hide or minimize at least one notification according to one or more predetermined criteria.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of menus to include shrinking and expanding menus based on the teachings of Zhang.  The motivation for doing so would have been minimizing the display of information so the user doesn’t have a poor user experience (Zhang, para [0004]).

Claims 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723, as modified by Nepo United States Patent Application Publication US 2015/0137972.
Regarding claim 9, Sandler in view of Bowden in further view of Pool discloses the method of claim 1. Sandler in view of Bowden in further view of Pool does not disclose wherein the group of settings includes a user settings section, the user settings section listing one or more registered users.
Nepo discloses wherein the group of settings includes a user settings section, the user settings section listing one or more registered users (Nepo, para [0111], with reference to fig 4, website contains a panel at the top to set information about the user.  A photo of the user is displayed adjacent to the user’s name and address).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified a settings section to have it be related to a specific 

Regarding claim 10, Sandler in view of Bowden in further view of Pool in further view of Nepo discloses the method of claim 9.  Nepo further discloses wherein the user settings section lists a user name, an account address, and an icon for at least a given one of the one or more registered users (Nepo, para [0111], with reference to fig 4, website contains a panel at the top to set information about the user.  A photo of the user is displayed adjacent to the user’s name and address).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified a settings section to have it be related to a specific user based on the teachings of Nepo.  The motivation for doing so would have been to quickly identify information about a user in a settings area (Nepo, para [0004-0005]).

Regarding claim 11, Sandler in view of Bowden in further view of Pool in further view of Nepo discloses the method of claim 10.  Nepo further discloses wherein the user name and user account address are arranged in the user settings section adjacent to the icon for at least the given one of the one or more registered users (Nepo, para [0111], with reference to fig 4, website contains a panel at the top to set information about the user.  A photo of the user is displayed adjacent to the user’s name and address).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified a settings section to have it be related to a specific user based on the teachings of Nepo.  The motivation for doing so would have been to quickly identify information about a user in a settings area (Nepo, para [0004-0005]).

claim 17, Sandler in view of Bowden in further view of Pool discloses the user device of claim 12. Sandler in view of Bowden in further view of Pool does not disclose wherein the group of settings includes a user settings section, the user settings section listing one or more registered users.
Nepo discloses wherein the group of settings includes a user settings section, the user settings section listing one or more registered users (Nepo, para [0111], with reference to fig 4, website contains a panel at the top to set information about the user.  A photo of the user is displayed adjacent to the user’s name and address).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified a settings section to have it be related to a specific user based on the teachings of Nepo.  The motivation for doing so would have been to quickly identify information about a user in a settings area (Nepo, para [0004-0005]).

Regarding claim 18, Sandler in view of Bowden in further view of Pool in further view of Nepo discloses the user device of claim 17.  Nepo further discloses wherein the user settings section lists a user name, an account address, and an icon for at least a given one of the one or more registered users (Nepo, para [0111], with reference to fig 4, website contains a panel at the top to set information about the user.  A photo of the user is displayed adjacent to the user’s name and address).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified a settings section to have it be related to a specific user based on the teachings of Nepo.  The motivation for doing so would have been to quickly identify information about a user in a settings area (Nepo, para [0004-0005]).

Regarding claim 19, Sandler in view of Bowden in further view of Pool in further view of Nepo discloses the user device of claim 18.  Nepo further discloses wherein the user name and user account 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified a settings section to have it be related to a specific user based on the teachings of Nepo.  The motivation for doing so would have been to quickly identify information about a user in a settings area (Nepo, para [0004-0005]).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723, as modified by Choi United States Patent Application Publication US  2015/0349852.
	Regarding claim 21, Sandler in view of Bowden in further view of Pool discloses the method of claim 1. Sandler in view of Bowden in further view of Pool does not disclose selectable settings include at least one of a WiFi communication setting or a near field communication (NFC) setting.
	Choi discloses settings include at least one of a WiFi communication setting or a near field communication (NFC) setting (Choi, para [0110-111], with reference to fig 8A, WiFi setting and NFC setting shown in menu).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the expandable menu to include network settings within the selectable setting menu.  The motivation for doing so would have been to access communication networks via an interface (Choi, para [0003]).

claim 23, Sandler in view of Bowden in further view of Pool as modified by Choi discloses the method of claim 21.  Choi additionally discloses wherein upon selection of the NFC setting, each of the at least one other section includes a selectable NFC link (Choi, para [0111-112], with reference to fig 8A-8B, NFC setting can be selected and allows user to select an NFC link).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the expandable menu to include network settings within the selectable setting menu.  The motivation for doing so would have been to access communication networks via an interface (Choi, para [0003]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sandler United States Patent Application Publication US 2014/0108995, in view of Bowden United States Patent US 5,588,107, in further view of Pool United States Patent Application US 2016/0077723, as modified by Choi United States Patent Application Publication US 2015/0349852 in further view of Lee United States Patent Application Publication US 2014/0195980.
	Regardnig claim 22, Sandler in view of Bowden in further view of Pool as modified by Choi discloses the method of claim 21.  Sandler in view of Bowden in further view of Pool as modified by Choi does not disclose wherein upon selection of the WiFi communication setting, each of the at least one other section includes a selectable WiFi hotspot.
	Lee discloses wherein upon selection of the WiFi communication setting, each of the at least one other section includes a selectable WiFi hotspot (Lee, para [0071], with regards to fig 7, upon user selection of the wifi icon a submenu appears with a list of selectable wifi networks to connect to).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the expandable menu to include network settings 

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178